Case: 18-50103      Document: 00514872861         Page: 1    Date Filed: 03/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 18-50103
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         March 14, 2019
                                                                           Lyle W. Cayce
Consolidated with 18-50104                                                      Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO RODRIGUEZ-OLIVARES,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:17-CR-270-1
                            USDC No. 4:17-CR-286-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Francisco Rodriguez-Olivares pleaded guilty to illegal reentry after
having been previously deported. Based on this new law violation, the district
court revoked Rodriguez-Olivares’s supervised release.                The district court
sentenced him to 13 months in prison and three years of supervised release on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50103    Document: 00514872861     Page: 2   Date Filed: 03/14/2019


                                 No. 18-50103
                               c/w No. 18-50104

the illegal reentry offense. Regarding the revocation, the court sentenced
Rodriguez-Olivares to 11 months in prison, to run consecutively with the other
sentence of imprisonment, and two years of supervised release, to run
concurrently with the other term of supervision.
      For the first time on appeal, Rodriguez-Olivares argues that the district
court erred when it imposed supervised release against a deportable alien
without providing a sufficient explanation for deviating from U.S.S.G.
§ 5D1.1(c)’s recommendation that supervised release not be imposed in such
circumstances. Because he did not object to the district court’s lack of reasons,
we review this argument for plain error. See United States v. Dominguez-
Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012); see also Puckett v. United
States, 556 U.S. 129, 135 (2009).
      The district court retains the discretion to impose supervised release in
cases involving a deportable alien where the facts and circumstances reflect
the need for a deterrence measure. Dominguez-Alvarado, 695 F.3d at 329. In
this case, the district court considered § 5D1.1(c)’s directive against
supervision in cases involving a deportable alien and the 18 U.S.C. § 3553(a)
factors and determined that a guidelines sentence was appropriate.           The
court’s consideration of § 5D1.1(c) and the sentencing factors in § 3553(a) and
its express finding that a guidelines sentence was appropriate satisfy the
requirement that the district court provide reasons for the sentence imposed;
thus, Rodriguez-Olivares has not shown clear or obvious procedural error
related to the imposition of supervised release. See United States v. Becerril-
Pena, 714 F.3d 347, 349, 351 (5th Cir. 2013); see also Puckett, 556 U.S. at 135.
      Rodriguez-Olivares’s next argument, that his three-year term of
supervision is substantively unreasonable because the district court did not
give significant weight to § 5D1.1(c)’s advice regarding deportable aliens or his


                                       2
    Case: 18-50103    Document: 00514872861   Page: 3   Date Filed: 03/14/2019


                                No. 18-50103
                              c/w No. 18-50104

history and personal circumstances, is likewise without merit. Again, the
district court considered § 5D1.1(c)’s recommendation and the § 3553(a)
sentencing factors before imposing the within-guidelines supervised release
term.    Rodriguez-Olivares’s arguments are insufficient to rebut the
presumption of reasonableness. See United States v. Cancino-Trinidad, 710
F.3d 601, 607-08 (5th Cir. 2013); see also United States v. Campos-Maldonado,
531 F.3d 337, 339 (5th Cir. 2008).
            AFFIRMED.




                                     3